DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 January 2022 was filed after the mailing date of the patent application on 29 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

BEGIN CLAIMS

--1. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising: 
receiving a higher signal including a plurality of physical uplink control channel (PUCCH) resource information; 
a resource for a hybrid automatic repeat request (HARQ) feedback information corresponding to a physical downlink shared channel (PDSCH); and 
transmitting the HARQ feedback information based on the determined PUCCH format and the resource, wherein the PUCCH format uses a preset format and the resource corresponds to a first PUCCH resource among the plurality of PUCCH resource information, in case that Evolved universal mobile telecommunications system (UMTS) Terrestrial Radio Access (EUTRA) new radio (NR) - dual connectivity (EN-DC) is set in the terminal, time division duplex (TDD) frame structure is set in a primary cell (PCell) of the terminal, a reference TDD configuration information is set in the terminal, and a downlink assignment index (DAI) field value of a downlink control information(DCI) format corresponding to the PDSCH is set in 1.--

--6. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, a higher signal including a plurality of physical uplink control channel (PUCCH) resource information; 
transmitting, to the terminal, a physical downlink shared channel (PDSCH); and 
receiving, from the terminal, a hybrid automatic repeat request (HARQ) feedback information corresponding to the PDSCH based on a PUCCH format and a resource, wherein the PUCCH format uses a preset format and the resource corresponds to a first PUCCH resource among the plurality of PUCCH resource information, in case that Evolved universal mobile telecommunications system (UMTS) Terrestrial Radio Access (EUTRA) new radio (NR) - dual downlink control information(DCI) format corresponding to the PDSCH is set in 1.--

--11. (Currently Amended) A terminal in a wireless communication system, the terminal comprising: 
a transceiver; and 
a controller configured to: 
receive, via the transceiver, a higher signal including a plurality of physical uplink control channel (PUCCH) resource information, 
determine a PUCCH format and a resource for a hybrid automatic repeat request (HARQ) feedback information corresponding to a physical downlink shared channel (PDSCH), and 
transmit, via the transceiver, the HARQ feedback information based on the determined PUCCH format and the resource, wherein the PUCCH format uses a preset format and the resource corresponds to a first PUCCH resource among the plurality of PUCCH resource information, in case that Evolved universal mobile telecommunications system (UMTS) Terrestrial Radio Access (EUTRA) new radio (NR) - dual connectivity (EN-DC) is set in the terminal, time division duplex (TDD) frame structure is set in a primary cell (PCell) of the terminal, a reference TDD configuration information is set in the terminal, and a downlink downlink control information(DCI) format corresponding to the PDSCH is set in 1.--

--16. (Currently Amended) A base station in a wireless communication system, the base station comprising: 
a transceiver; and 
a controller configured to: 
transmit, to a terminal via the transceiver, a higher signal including a plurality of physical uplink control channel (PUCCH) resource information, 
transmit, to the terminal via the transceiver, a physical downlink shared channel (PDSCH), and 
receive, from the terminal via the transceiver, a hybrid automatic repeat request (HARQ) feedback information corresponding to the PDSCH based on a PUCCH format and  a resource, wherein the PUCCH format uses a preset format and the resource corresponds to a first PUCCH resource among the plurality of PUCCH resource information, in case that Evolved universal mobile telecommunications system (UMTS) Terrestrial Radio Access (EUTRA) new radio (NR) - dual connectivity (EN-DC) is set in the terminal, time division duplex (TDD) frame structure is set in a primary cell (PCell) of the terminal, a reference TDD configuration information is set in the terminal, and a downlink assignment index (DAI) field value of a downlink control information(DCI) format corresponding to the PDSCH is set in 1.--

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 11, while the prior art of record discloses, teaches, or suggests transmitting the HARQ feedback information based on the determined PUCCH format and the resource, wherein the PUCCH format uses a preset format and the resource corresponds to a first PUCCH resource among the plurality of PUCCH resource information, in case that EN-DC is set in the terminal, TDD frame structure is set in a PCell of the terminal, a reference TDD configuration information is set in the terminal, and a DAI field value of a DCI format corresponding to the PDSCH is set in 1.   The closest prior art of record, Yang et al. (US 10,305,668), discloses receiving higher layer signaling including a plurality of physical uplink control channel (PUCCH) resource information, determination of a PUCCH format and resource for HARQ feedback corresponding to a physical downlink shared channel (PDSCH), a transmitting HARQ feedback information.  However, Yang fails to disclose that a particular PUCCH format uses a preset format when EN-DC is set in the terminal, TDD frame structure is set in a PCell of the terminal, a reference TDD configuration information is set in the terminal, and a DAI field value of a DCI format corresponding to the PDSCH is set in 1. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 6 and Claim 16, while the prior art of record discloses, teaches, or suggests receiving, from the terminal, a hybrid automatic repeat request (HARQ) feedback information corresponding to the PDSCH based on a PUCCH format and a resource, wherein the Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC NOWLIN/Examiner, Art Unit 2474